


October 19, 2015


Al Sandrock


Dear Al,


I am pleased to extend you the promotion offer detailed on the attached term
sheet. Your promotion will be effective on the first payroll date following your
written acceptance of this offer.


Upon your acceptance of this offer, you will continue to be a member of the G8
and an Executive Officer of the company. You will also continue to be subject to
all disclosure and share ownership requirements of 3x salary related to
Executive Officer status as an Executive Vice President.


Al, once again, we are all very excited about your appointment to this important
position, and look forward to continuing a great future together.


To confirm your acceptance of this offer, please sign and return this letter and
keep a copy for your records.


Sincerely,




George Scangos,
Chief Executive Officer




ACCEPTED:


/s/ Alfred Sandrock
 
October 20, 2015
Alfred Sandrock
 
Signature Date







--------------------------------------------------------------------------------




New Level
 
24
 
 
 
 
 
 
New Bonus Target
 
70% of salary
 
 
 
 
 
 
New Position
 
EVP, CMO, Neurology & Neurodegeneration
 
 
Reports to
 
CEO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current
 
New
 
% Difference
 
 
 
 
Compensation
 
Compensation
 
(New vs. Current)
 
Comments
 
 
 
 
 
 
 
 
 
Salary
 
$591,993
 
$700,000
 
18%
 
 
 
 
 
 
 
 
 
 
 
Target Bonus
 
 
 
 
 
 
 
 
($)
 
$500,000
 
$490,000
 
(2)%
 
Bonus guarantee removed
(%)
 
(guaranteed min)
 
70%
 
 
 
 
 
 
 
 
 
 
 
 
 
Target Cash
 
$1,091,993
 
$1,190,000
 
9%
 
 
 
 
 
 
 
 
 
 
 
LTI Grant Value
 
$1,500,000
 
$0 - $2.15m - $4.8m
 
na
 
EVP LTI follows a range (no target)
 
 
(guaranteed min)
 
 
 
 
 
LTI guarantee removed
 
 
 
 
 
 
 
 
 
Total Compensation
 
$2,591,993
 
$3,340,000
 
29%
 
Assumes $2.15m annual LTI
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BIIB Summary of Promotion Elements
 
 
 
 
Promotion to L24
 
EVP, CMO, Neurology & Neurodegeneration
Annual Bonus
 
70% bonus target; Bonus guarantee removed starting in the 2016 performance year
Salary Increase
 
18% increase
Annual LTI
 
Eligible for EVP LTI range; LTI guarantee removed; All future grants are
eligible for retirement acceleration according to the terms of 2008 Omnibus
Equity Plan





